Exhibit 10.4

 

EXECUTION COPY

 

FOURTH AMENDMENT AND CANADIAN FORBEARANCE AGREEMENT

 

FOURTH AMENDMENT AND CANADIAN FORBEARANCE AGREEMENT, dated as of October 8, 2009
(together with all schedules hereto, this “Agreement”), among ACCURIDE
CORPORATION, a Delaware corporation (the “U.S. Borrower”), ACCURIDE CANADA INC.,
a corporation organized and existing under the law of the Province of Ontario
(the “Canadian Borrower”, and, together with the U.S. Borrower, the
“Borrowers”), the Subsidiary Guarantors (defined below, and together with the
Borrowers, the “Loan Parties”) and the Specified Senior Lenders (as defined
below) relating to the Senior Prepetition Credit Agreement (as defined below). 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Prepetition Loan Documents
(defined below).

 

W I T N E S S E T H :

 


(A)          WHEREAS, THE U.S. BORROWER, THE CANADIAN BORROWER AND THE
SUBSIDIARY GUARANTORS PARTY THERETO (THE “SUBSIDIARY GUARANTORS”), THE BANKS,
FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS PARTY FROM TIME TO TIME
THERETO (COLLECTIVELY, THE “LENDERS”) AND DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS ADMINISTRATIVE AGENT FOR THE LENDERS (IN SUCH CAPACITY, THE “ADMINISTRATIVE
AGENT”) HAVE ENTERED INTO (I) THAT CERTAIN FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 31, 2005 (AS HERETOFORE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED, THE “SENIOR PREPETITION CREDIT AGREEMENT”) AND (II) EACH
OTHER “LOAN DOCUMENT” (AS DEFINED IN THE SENIOR PREPETITION CREDIT AGREEMENT),
(COLLECTIVELY WITH THE SENIOR PREPETITION CREDIT AGREEMENT, THE “PREPETITION
LOAN DOCUMENTS”)


 


(B)           WHEREAS, PURSUANT TO THE SENIOR PREPETITION CREDIT AGREEMENT, THE
LENDERS HAVE MADE CERTAIN LOANS TO THE BORROWERS;


 


(C)           WHEREAS, AS A RESULT OF THE THEN LIKELY OCCURRENCE OF CERTAIN
EVENTS OF DEFAULT UNDER THE SENIOR PREPETITION CREDIT AGREEMENT, CITICORP
USA, INC., AS ADMINISTRATIVE AGENT AT SUCH TIME, AND THE LENDERS ENTERED INTO
THAT CERTAIN TEMPORARY WAIVER AGREEMENT (THE “FIRST TEMPORARY WAIVER
AGREEMENT”), DATED AS OF JULY 1, 2009, WHEREBY THE LENDERS AGREED TO TEMPORARILY
WAIVE THE SCHEDULED DEFAULTS UNTIL THE TEMPORARY WAIVER TERMINATION DATE AS SO
DEFINED THEREIN (HEREINAFTER DEFINED AS THE “FIRST TEMPORARY WAIVER TERMINATION
DATE”);


 


(D)          WHEREAS, AS A RESULT OF THE OCCURRENCE AND/OR CONTINUATION OF
CERTAIN EVENTS OF DEFAULT AFTER THE FIRST TEMPORARY WAIVER TERMINATION DATE
UNDER THE SENIOR PREPETITION CREDIT AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERED INTO THAT CERTAIN SECOND TEMPORARY WAIVER AGREEMENT  (THE
“SECOND TEMPORARY WAVIER AGREEMENT”), DATED AS OF AUGUST 14, 2009, WHEREBY THE
LENDERS AGREED TO EXTEND THE TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS AND
TEMPORARILY WAIVE THE ADDITIONAL DEFAULT UNTIL THE SECOND TEMPORARY WAIVER
TERMINATION DATE AS SO DEFINED THEREIN (HEREINAFTER DEFINED AS THE “SECOND
TEMPORARY WAIVER TERMINATION DATE”);


 


(E)           WHEREAS, AS A RESULT OF THE OCCURRENCE AND/OR CONTINUATION OF
CERTAIN EVENTS OF DEFAULT AFTER THE SECOND TEMPORARY WAIVER TERMINATION DATE
UNDER THE SENIOR PREPETITION CREDIT AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERED INTO THAT CERTAIN

 

--------------------------------------------------------------------------------


 


THIRD TEMPORARY WAIVER AGREEMENT  (THE “THIRD TEMPORARY WAVIER AGREEMENT”),
DATED AS OF SEPTEMBER 15, 2009, WHEREBY THE LENDERS AGREED TO EXTEND THE
TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS AND THE ADDITIONAL DEFAULT AND
TEMPORARILY WAIVE THE TECHNICAL DEFAULT UNTIL THE THIRD TEMPORARY WAIVER
TERMINATION DATE AS SO DEFINED THEREIN (HEREINAFTER DEFINED AS THE “THIRD
TEMPORARY WAIVER TERMINATION DATE”);


 


(F)           WHEREAS, AS A RESULT OF THE OCCURRENCE AND/OR CONTINUATION OF
CERTAIN EVENTS OF DEFAULT AFTER THE THIRD TEMPORARY WAIVER TERMINATION DATE
UNDER THE SENIOR PREPETITION CREDIT AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERED INTO THAT CERTAIN FOURTH TEMPORARY WAIVER AGREEMENT  (THE
“FOURTH TEMPORARY WAVIER AGREEMENT”), DATED AS OF SEPTEMBER 30, 2009, WHEREBY
THE LENDERS AGREED TO EXTEND THE TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS, THE
ADDITIONAL DEFAULT AND THE TECHNICAL DEFAULT UNTIL OCTOBER 5, 2009 (THE “FOURTH
TEMPORARY WAIVER TERMINATION DATE”);


 


(G)           WHEREAS, AS A RESULT OF THE OCCURRENCE AND/OR CONTINUATION OF
CERTAIN EVENTS OF DEFAULT AFTER THE FOURTH TEMPORARY WAIVER TERMINATION DATE
UNDER THE SENIOR PREPETITION CREDIT AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERED INTO THAT CERTAIN FIFTH TEMPORARY WAIVER AGREEMENT  (THE “FIFTH
TEMPORARY WAVIER AGREEMENT”), DATED AS OF OCTOBER 5, 2009, WHEREBY THE LENDERS
AGREED TO EXTEND THE TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS, THE ADDITIONAL
DEFAULT AND THE TECHNICAL DEFAULT UNTIL 9:00 A.M. (EASTERN STANDARD TIME) ON
OCTOBER 8, 2009 (THE “FIFTH TEMPORARY WAIVER TERMINATION DATE”);


 


(H)          WHEREAS, THE ADMINISTRATIVE AGENT AND THE LENDERS WILL, IF THE
SCHEDULED DEFAULTS, THE ADDITIONAL DEFAULT OR THE TECHNICAL DEFAULT OCCUR(S) AND
REMAIN(S) CONTINUING AS A RESULT OF THE FIFTH TEMPORARY WAIVER TERMINATION DATE
OCCURRING, BE ENTITLED TO EXERCISE ALL OF THEIR RIGHTS AND REMEDIES UNDER THE
SENIOR PREPETITION CREDIT AGREEMENT, THE OTHER PREPETITION LOAN DOCUMENTS,
APPLICABLE LAW AND IN EQUITY (SUCH RIGHTS, REMEDIES AND ACTIONS, COLLECTIVELY,
“ENFORCEMENT ACTIONS”), INCLUDING WITHOUT LIMITATION, TO DECLARE TO BE
IMMEDIATELY DUE AND PAYABLE THE OUTSTANDING PRINCIPAL OF THE ADVANCES, ALL
ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OWING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE SENIOR PREPETITION CREDIT
AGREEMENT AND THE OTHER PREPETITION LOAN DOCUMENTS;


 


(I)            WHEREAS, EACH OF THE LOAN PARTIES (OTHER THAN THE CANADIAN
BORROWER) AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES EXPECT TO
FILE AS DEBTORS-IN-POSSESSION (IN SUCH CAPACITY, THE “DEBTORS”) UNDER CHAPTER 11
OF THE UNITED STATES BANKRUPTCY CODE (COLLECTIVELY THE “BANKRUPTCY FILINGS”) IN
THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE (THE “BANKRUPTCY
COURT”);


 


(J)            WHEREAS, THE LOAN PARTIES HAVE NOTIFIED THE SPECIFIED SENIOR
LENDERS THAT UNLESS A FORBEARANCE IS PROVIDED (AND WITHOUT PREJUDICE TO THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE SENIOR
PREPETITION CREDIT AGREEMENT, THE OTHER PREPETITION LOAN DOCUMENTS, APPLICABLE
LAW AND IN EQUITY), THE CANADIAN BORROWER WOULD BE REQUIRED TO COMMENCE WITH THE
APPLICABLE CANADIAN COURT, VOLUNTARY PROCEEDINGS (IN SUCH CAPACITY, AN
“ADDITIONAL DEBTOR”) UNDER THE COMPANIES’ CREDITOR ARRANGEMENT ACT (CANADA) IN
AN APPLICABLE COURT OF COMPETENT JURISDICTION IN CANADA DUE TO EVENTS OF DEFAULT
UNDER THE PREPETITION LOAN DOCUMENTS RESULTING FROM THE BANKRUPTCY FILINGS;

 

2

--------------------------------------------------------------------------------



 


(K)          WHEREAS, THE CANADIAN BORROWER DOES NOT INTEND TO BECOME AN
ADDITIONAL DEBTOR AND IS NOT AND SHALL NOT BE A DEBTOR-IN-POSSESSION IN THE
BANKRUPTCY FILINGS;


 


(L)           WHEREAS, THAT CERTAIN SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT IS EXPECTED TO BE ENTERED INTO IN
CONNECTION WITH THE BANKRUPTCY FILINGS (AS AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, INCLUDING ANY SUBSTITUTION, REPLACEMENT,
REFINANCING, RENEWAL OR EXTENSION THEREOF, THE “DIP CREDIT AGREEMENT”) BY THE
U.S. BORROWER AS BORROWER AND THE SUBSIDIARY GUARANTORS AS GUARANTORS, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS DIP ADMINISTRATIVE AGENT AND DIP COLLATERAL
AGENT, DEUTSCHE BANK TRUST COMPANY AMERICAS, AS DIP ISSUING BANK AND DIP
SWINGLINE BANK, DEUTSCHE BANK SECURITIES INC. AS LEAD ARRANGER, GENERAL ELECTRIC
CAPITAL CORPORATION AS SYNDICATION AGENT, AND THE DIP LENDERS FROM TIME TO TIME
PARTY THERETO;


 


(M)         WHEREAS, THE LOAN PARTIES HAVE NOTIFIED THE LENDERS THAT THE
SPECIFIED EVENTS OF DEFAULTS HAVE OCCURRED AND ARE EXISTING ON THE DATE HEREOF;


 


(N)          WHEREAS, NOTWITHSTANDING THE SPECIFIED EVENTS OF DEFAULT, THE LOAN
PARTIES HAVE REQUESTED, AND THOSE CERTAIN SENIOR LENDERS UNDER THE SENIOR
PREPETITION CREDIT AGREEMENT PARTY TO THIS AGREEMENT, INCLUDING BY WAY OF
JOINDER HERETO (COLLECTIVELY, TOGETHER WITH THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, THE “SPECIFIED SENIOR LENDERS”) ARE WILLING, THROUGH THE FORBEARANCE
TERMINATION DATE (AS DEFINED BELOW) WITH RESPECT TO EACH SPECIFIED SENIOR
LENDER, TO FORBEAR IN THE ENFORCEMENT OF THEIR REMEDIES SET FORTH IN THE
PREPETITION LOAN DOCUMENTS AVAILABLE TO IT AT LAW OR IN EQUITY, SUCH FORBEARANCE
TO OCCUR TO THE EXTENT, AND STRICTLY ON THE TERMS AND CONDITIONS, SET FORTH
HEREIN.


 

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Loan Parties and the Specified Senior Lenders
hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS; ACKNOWLEDGMENTS


 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Canadian Borrower Forbearance Condition” means, on any date, a condition that
will be satisfied if the Canadian Borrower has complied with each of the
following covenants set forth in the Senior Prepetition Credit Agreement (as
modified below), with such provisions to be interpreted as if the Canadian
Borrower is the only “Borrower” and the only “Restricted Subsidiary” thereunder:

 

(a)       Liens, Etc.  The covenants set forth in 5.02(a); provided no Liens in
excess of $500,000 may be created, incurred, assumed or suffered to exist after
the Effective Date under Section 5.2(a)(x).

 

3

--------------------------------------------------------------------------------


 

(b)       Debt – The covenants set forth in Section 5.02(b); provided that
(x) no other Subordinated Debt may be incurred after the Effective Date under
Section 5.02(b)(i)(A), (y) no Debt other than unsecured Debt may be incurred
after the Effective Date under Section 5.02(b)(iii)(I) and (z) the following
U.S. Dollar values shall be adjusted with respect to any Debt to be incurred
after the Effective Date:

 

i.              in Section 5.02(b)(iii)(B), $25,000,000 shall be reduced to
$500,000;

 

ii.         in Section 5.02(b)(iii)(D), $50,000,000 shall be reduced to $0; and

 

iii.        in Section 5.02(b)(iii)(I), $125,000,000 shall be reduced to
$500,000.

 

(c)       Asset Sales – The covenants set forth in Section 5.02(d); provided
that no asset sales may be made after the Effective Date other than pursuant to
Section 5.02(d)(i).

 

(d)       Investments – The covenants set forth in Section 5.02(e); provided
that (x) no investment(s) shall be made pursuant to Section 5.02(e)(ii) in the
aggregate in excess of $250,000 after the Effective Date, (y) no investment
shall be made after the Effective Date pursuant to Section 5.02(e)(viii) and
(z) no investment(s) shall be made pursuant to Section 5.02(e)(xiii) in the
aggregate in excess of $500,000 after the Effective Date.

 

(e)       Prepayments, Etc., of Debt – The covenants set forth in
Section 5.02(g); provided that no payment, redemption, purchase, defeasance or
other satisfaction of any Subordinated Debt may be made after the Effective Date
pursuant to Section 5.02(g)(i).

 

(f)        Capital Expenditures – The covenants set forth in Section 5.02(j);
provided that in Section 5.02(j), the U.S. Dollar value $50,000,000 shall be
reduced to $2,500,000 for the period commencing from and after the Effective
Date.

 

“Default Interest” means interest accruing pursuant to, and in accordance with,
Section 2.07(b) of the Senior Prepetition Credit Agreement.

 

“Forbearance Period” means the period from the Effective Date to, but excluding,
the Forbearance Termination Date.

 

“Milestone Termination Date” means (a) at any time while the DIP Credit
Agreement is in effect and the definition of “Milestone Termination Date” is set
forth therein, the definition of “Milestone Termination Date” set forth in the
DIP Credit Agreement and (b) at any time while the DIP Credit Agreement is not
in effect or the definition of “Milestone Termination Date” is not set forth
therein, Wednesday, October 14, 2009.

 

“Perfected Account” means collectively: (a) the accounts set forth in that
certain letter agreement dated as of  August 14, 2009 (as amended or modified
from time to time) among Canadian Borrower, Administrative Agent and Fifth Third
Bank; and (b) all other “Account Collateral” (as defined in that certain
Security Agreement dated as of July 27, 2001 (as amended, modified and
supplemented from time to time) between Canadian Borrower and Administrative
Agent (as successor agent to Citicorp USA, Inc.), herein the “Canadian Security
Agreement”)

 

4

--------------------------------------------------------------------------------


 

pursuant to which Administrative Agent has a perfected lien in accordance with
the terms of the Canadian Security Agreement.

 

“Petition Filing Date” means the date upon which the U.S. Borrower’s Bankruptcy
Filing is made by the filing of a voluntary petition or the voluntary conversion
of an involuntary bankruptcy petition.

 


“SENIOR SUBORDINATED NOTES FORBEARANCE” MEANS THAT CERTAIN SECOND FORBEARANCE
AGREEMENT, DATED AS OF SEPTEMBER 30, 2009, AMONG CERTAIN HOLDERS OF THE SENIOR
SUBORDINATED NOTES, THE U.S. BORROWER, CERTAIN GUARANTORS OF THE SENIOR
SUBORDINATED NOTES AND THE BANK OF NEW YORK MELLON TRUST COMPANY (F/K/A THE BANK
OF NEW YORK TRUST COMPANY, N.A.), AS TRUSTEE.


 


“SPECIFIED EVENTS OF DEFAULT” MEANS, COLLECTIVELY, THE SCHEDULED DEFAULTS, THE
ADDITIONAL DEFAULT, THE TECHNICAL DEFAULT AND THE DEFAULTS AND EVENTS OF DEFAULT
UNDER THE SPECIFIED SECTIONS (AS DEFINED BELOW) OF THE SENIOR PREPETITION CREDIT
AGREEMENT, WHICH HAVE OCCURRED OR MAY IN THE FUTURE OCCUR AS A RESULT OF:


 

(I)            THE BANKRUPTCY FILINGS (INCLUDING FAILURE TO PAY PRINCIPAL,
INTEREST AND OTHER OBLIGATIONS EXISTING AS OF THE DATE OF THE BANKRUPTCY FILING
AS A RESULT OF THE THE ACCELERATION OF SUCH OBLIGATIONS UNDER SECTION 7.01 OF
THE SENIOR PREPETITION CREDIT AGREEMENT),

 

(II)           THE EXECUTION, DELIVERY, FILING, PERFORMANCE (INCLUDING
UTILIZATION OF THE CASH MANAGEMENT SYSTEM AND GRANTING LIENS REQUIRED
THEREUNDER) AND COMPLIANCE WITH TERMS OF THE DIP CREDIT AGREEMENT AND EACH “LOAN
DOCUMENT” (AS DEFINED IN THE DIP CREDIT AGREEMENT) AND THE VARIOUS INSTRUMENTS,
DOCUMENTS AND AGREEMENTS ENTERED INTO OR TO BE ENTERED INTO IN CONNECTION
THEREWITH (TOGETHER, THE “DIP LOAN DOCUMENTS”) AND THE ORDERS (AS DEFINED IN THE
DIP CREDIT AGREEMENT, (THE “ORDERS”) AND TOGETHER WITH THE DIP LOAN DOCUMENTS,
THE “DIP DOCUMENTS”) BY THE DEBTORS, AND

 

(III)          ANY CROSS-DEFAULT UNDER SECTION 7.01(E) OF THE SENIOR PREPETITION
CREDIT AGREEMENT AS A RESULT OF A DEFAULT UNDER ANY DEBT.

 

“Specified Sections” means for any Event of Default or Default arising in
connection with clauses (i) and (ii) under the definition of “Specified Events
of Default”,

 


(A)          WITH RESPECT TO ANY ACTION OR INACTION OF THE CANADIAN BORROWER:


 

(I)            SECTION 7.01(A),

 

(II)           7.01(C) (ARISING UNDER SECTION 5.03(A) FOR FAILURE TO GIVE NOTICE
OF ANY SPECIFIED EVENT OF DEFAULT OR SECTION 5.04), AND

 

(III)          7.01(F); AND

 


(B)           WITH RESPECT TO ANY ACTION OR INACTION OF ANY OTHER LOAN PARTY,
OTHER THAN THE CANADIAN BORROWER:

 

5

--------------------------------------------------------------------------------


 

(I)            SECTION 7.01(A),

 

(II)           7.01(C) (ARISING UNDER SECTION 5.02(A), (B) OR (K),
SECTION 5.03(A) FOR FAILURE TO GIVE NOTICE OF ANY SPECIFIED EVENT OF DEFAULT OR
SECTION 5.04),

 

(III)          SECTION 7.01(D) (ARISING UNDER SECTIONS 5.01(B), SECTION 5.01(L),
5.03(C), 5.03(D), 5.03(E), ANY OF THE PROVISIONS OF THE GUARANTEE AND COLLATERAL
AGREEMENT AND ANY OTHER PROVISIONS OF THE OTHER LOAN DOCUMENTS EXECUTED BY THE
DEBTORS, WHICH ARE SUPERSEDED BY OR OTHERWISE CONTRAVENE, VIOLATE OR CANNOT BE
COMPLIED WITH AS A RESULT OF CLAUSES (I) AND (II) IN THE DEFINITION OF SPECIFIED
EVENTS OF DEFAULT),

 

(IV)          SECTION 7.01(E),

 

(V)           SECTION 7.01(F),

 

(VI)          SECTION 7.01(I) AND

 

(VII)         SECTION 7.01(K).

 

Section 1.2.  Outstanding Indebtedness.  Each Loan Party under the Prepetition
Loan Documents, acknowledges and agrees that (a) as of 5:00 pm New York time on
the date hereof, the Obligations include, without limitation, the amounts set
forth on Schedule 1(1) attached hereto on account of the outstanding unpaid
amount of principal of, accrued and unpaid interest on, and fees and commissions
related to, the Advances and on account of the aggregate face amount of the
Letters of Credit issued by the Issuing Bank and for fees and expenses
(including any attorneys’, accountants’, appraisers’ and financial advisors’
fees that are chargeable or reimbursable under the Prepetition Loan Documents),
charges and other obligations incurred in connection therewith as provided in
the Prepetition Loan Documents (collectively, the “Outstanding Indebtedness”)
and (b) such Loan Party is truly and justly indebted to the Lenders and the
Administrative Agent for, or (except in the case of the Canadian Borrower) has
provided a guaranty for the benefit of the Lenders and the Administrative Agent
with respect to, such Outstanding Indebtedness without defense, counterclaim or
offset of any kind, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of the Obligations and such Outstanding
Indebtedness.  The foregoing amounts do not include other fees, expenses and
other amounts which are chargeable or otherwise reimbursable under the
Prepetition Loan Documents.  None of the Loan Parties has any rights of offset,
defenses, claims or counterclaims with respect to any of the Obligations and
each of the Loan Parties (other than the Canadian Borrower) are jointly and
severally obligated with respect thereto, in each case in accordance with the
terms of the applicable Prepetition Loan Documents.  Each Loan Party (including
the Canadian Borrower) agrees and acknowledges that Default Interest shall
accrue at all times while the Specified Events of Default are continuing,
including while this Agreement is in effect.

 

Section 1.3.  Collateral.  Each Loan Party ratifies and reaffirms the validity
and enforceability (without defense, counterclaim or offset of any kind) of the
Liens granted to secure any of the Obligations and Outstanding Indebtedness by
such Loan Party to the

 

--------------------------------------------------------------------------------

(1) SCHEDULE TO BE DISTRIBUTED BY DEUTSCHE BANK.

 

6

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Lenders, pursuant to the Collateral
Documents to which such Loan Party is a party.  Each Loan Party acknowledges and
agrees that all such Liens granted by such Loan Party shall continue to secure
the Obligations and the Outstanding Indebtedness from and after the date of this
Agreement.  Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders that, pursuant to the Collateral Documents to which such
Loan Party is a party, the Obligations and the Outstanding Indebtedness are
secured by Liens on all of such Loan Party’s assets to the extent required by
the Collateral Documents.

 

Section 1.4.  Termination of Commitments.  Each Loan Party acknowledges and
agrees that the Specified Events of Default have occurred, certain are
continuing and certain may occur in the future.  As a consequence, the Specified
Senior Lenders have instructed the Administrative Agent to terminate the
Commitments of the Lenders in their entirety, effective as of the Petition
Filing Date.

 

Section 1.5.  Payments Assumed To Be Due.  Notwithstanding that the Lenders have
not previously exercised their rights to accelerate obligations, for purposes of
determining the rights and claims of the Lenders in the cases commenced by the
Bankruptcy Filings, the obligations of the Debtors under the Prepetition Loan
Documents, whether fixed or contingent, shall be deemed, without the necessity
of any further action or notice, due and payable in full.

 

Section 1.6.  Events of Default.  Each Loan Party (a) acknowledges and agrees
that the Scheduled Defaults, the Additional Default and the Technical Default
have occurred and are continuing and are in full force and effect,
(ii) acknowledges and agrees that the Specified Events of Default have occurred
(it being understood that the Technical Default has been cured) and may or will
occur from and after the Petition Filing Date and (iii) represents and warrants
to the Administrative Agent and the Lenders that no Default or Event of Default
(other than the Specified Events of Default) has occurred and continues to exist
as of the Effective Date (as defined below) and (b) absent the agreement of the
Lenders to enter into the forbearances as provided in this Agreement, the
Administrative Agent and the Lenders would be entitled, during the continuance
of such Specified Events of Default, at any time to take any and all Enforcement
Actions.

 


ARTICLE II


 


FORBEARANCE; RESERVATION OF RIGHTS


 

Section 2.1.  Forbearance.  Subject to the terms and conditions set forth
herein, including, without limitation, Sections 1.4, 1.5 and 1.6, each of the
Specified Senior Lenders hereby agrees on its behalf and on behalf of its
successors and assigns that, prior to the Forbearance Termination Date with
respect to such Specified Senior Lender, it shall not exercise or instruct the
exercise of, and hereby instructs the Administrative Agent not to exercise, any
of the following remedies:

 

(a)           Exercise of foreclosure or similar remedies (including, without
limitation, any rights of a secured creditor under the PPSA, BIA or UCC) in
respect of collateral of

 

7

--------------------------------------------------------------------------------


 

the Canadian Borrower, to the extent securing obligations of the Canadian
Borrower under the Prepetition Loan Documents; and/or

 

(b)           Exercise of any other remedy under the Prepetition Loan Documents
against the Canadian Borrower occurring solely by reason of the occurrence of a
Specified Event of Default,

 

provided, however, that none of the foregoing shall restrict any Specified
Senior Lender party to a Bank Hedge Agreement with any Debtor from designating
an Early Termination Date (as defined in such Bank Hedge Agreement) as a result
of any of the Specified Events of Default.

 

Section 2.2.  Reservation of Rights.  Subject to the terms and conditions set
forth herein and except as specifically contemplated by Section 2.1, each of the
Specified Senior Lenders hereby reserves all of its rights, remedies, powers and
privileges under the Senior Prepetition Credit Agreement, the other Prepetition
Loan Documents, any applicable law and equity and does not waive, or agree to
forbear from exercising any remedies with respect to,  any Default or Event of
Default which may currently or hereafter exist that is not a Specified Event of
Default.  This Section 2.2 shall survive the Forbearance Termination Date with
respect to each Specified Senior Lender until the termination of the Prepetition
Loan Documents and the indefeasible payment in full in cash of all obligations
of the Loan Parties under or in respect of the Senior Prepetition Credit
Agreement and the other Prepetition Loan Documents and all other amounts owing
thereunder.

 


ARTICLE III

 

Conditions Precedent to Effectiveness of
Fourth Amendment and Canadian Forbearance Agreement

 

Section 3.1.  This Agreement shall become effective as of the date (the
“Effective Date”) on which all of the following conditions have first been
satisfied or waived:

 

(a)           Execution and Delivery.  The U.S. Borrower, the Canadian Borrower
and each other Loan Party and each of the Specified Senior Lenders listed on
Schedule I shall have duly executed counterparts of this Agreement (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic (i.e., “pdf”) transmission) the same to White &
Case LLP, 1155 Avenue of the Americas, New York, NY 10036, Attention: Po Saidi
(facsimile number: 212-354-8113 / e-mail address: psaidi@whitecase.com).

 

(b)           No Default.  After giving effect to this Agreement, there shall be
no Default or Event of Default (other than the Specified Events of Default).

 

(c)           Fees and Expenses.  The Administrative Agent shall have received
all invoiced fees and accrued expenses of the Administrative Agent and the
ad-hoc steering committee comprised of certain Lenders identified to the U.S.
Borrower (the “Steering Committee”) required to be paid by the Borrowers,
including, without limitation, the reasonable fees and expenses of one principal
legal counsel and one local counsel for each of Canada and Delaware to the
Administrative Agent and the Steering Committee

 

8

--------------------------------------------------------------------------------


 

and the reasonable fees and expenses of any financial adviser appointed and
retained under Section 6.1 (Financial Advisor).

 

Section 3.2.  This Agreement shall become effective as to each other Lender that
becomes a party hereto, upon delivery to the Company of a joinder in the form of
Annex I hereto.

 

ARTICLE IV

 

Forbearance Termination Events

 

Section 4.1.  The agreement of the Specified Senior Lenders to forbear from
exercising certain remedies against the Canadian Borrower pursuant to this
Agreement shall immediately terminate upon the election of a majority in
interest of the Specified Senior Lenders and be of no further force and effect
immediately after such election at any time after the occurrence of any of the
following (the date of such election by the Specified Senior Lenders, the
“Forbearance Termination Date”):

 

(a)           the occurrence of the “Termination Date” as defined in the DIP
Credit Agreement;

 

(b)           the occurrence and the continuation of an “Event of Default” as
defined in the DIP Credit Agreement;

 

(c)           the occurrence and continuation of an Event of Default other than
a Specified Event of Default;

 

(D)           THE ADMINISTRATIVE AGENT’S RECEIPT FROM THE U.S. BORROWER OF A
SENIOR SUBORDINATED NOTES PAYMENT NOTICE OR THE MAKING OF ANY PAYMENT (INCLUDING
A SENIOR SUBORDINATED NOTE INTEREST PAYMENT) ON ANY SUBORDINATED DEBT BY ANY
LOAN PARTY;

 

(E)           ANY LOAN PARTY SHALL MAKE ANY PAYMENT TO OR FOR THE BENEFIT OF THE
TRUSTEE, AGENT OR ANY OF THE HOLDERS OF THE SENIOR SUBORDINATED NOTES UNDER THE
SUBORDINATED NOTES INDENTURE OR ANY OTHER SUBORDINATED DEBT UNDER ANY OTHER
SUBORDINATED DEBT DOCUMENT IN THE FORM OF A CONSENT FEE, WAIVER FEE OR
FORBEARANCE FEE, OR OTHERWISE (OTHER THAN (X) FEES AND EXPENSES PAYABLE TO LEGAL
AND FINANCIAL ADVISORS WHICH A LOAN PARTY IS CONTRACTUALLY OBLIGATED TO
REIMBURSE AS OF THE EFFECTIVE DATE AND (Y) TRUSTEE AND SIMILAR FEES AND EXPENSES
PAYABLE TO THE TRUSTEE UNDER THE SUBORDINATED NOTES INDENTURE AND ANY OTHER
SUBORDINATED DEBT DOCUMENT (IN ITS CAPACITY AS SUCH) IN ACCORDANCE WITH THE
TERMS OF THEREOF), WITHOUT THE EXPRESS WRITTEN CONSENT OF THE MAJORITY LENDERS;

 

(f)            the failure to comply with the Canadian Borrower Forbearance
Condition;

 

(g)           the Milestone Termination Date;

 

(h)           any filing or action by the Debtors in the Debtors’ bankruptcy
cases, or the second Business Day following any decision by the Bankruptcy
Court, in each case that is materially adverse to the interests of the Specified
Senior Lenders other than as

 

9

--------------------------------------------------------------------------------


 

explicitly set forth in the Restructuring Support Lockup Agreements, as defined
in the DIP Credit Agreement;

 

(i)            failure of any Loan Party to perform, as and when required, any
of the covenants or other obligations applying to it set forth in this
Agreement, including without limitation, any provision of Section 6 below; or

 

(j)            any Loan Party shall take any action to challenge (including
without limitation, to assert in writing any challenge to) the validity or
enforceability of this Agreement or any other Prepetition Loan Document or any
provision hereof or thereof.

 

ARTICLE V

 

Absence of Waiver

 

Section 5.1.  No Waiver, Forbearance or Other Obligation Assumed.  The parties
hereto agree that the agreements set forth in Articles I and II hereof shall not
be deemed to:

 

(a)           be a consent to, or waiver of, or an agreement to waive any rights
or remedies against the Canadian Borrower in respect of, any Default or Event of
Default or any “event of default” (however styled) under any Prepetition Loan
Document or any other instrument governing indebtedness of any Loan Party;

 

(b)           except as specifically contemplated by Section 2.1 or Section 2.2
with respect to Specified Events of Default, be a consent to, or waiver of, or
an agreement to forbear from exercising foreclosure or the remedies against the
Canadian Borrower in respect of, any Default or Event of Default or any “event
of default” (however styled) under any Prepetition Loan Document or any other
instrument governing indebtedness of any Loan Party;

 

(c)           modify or limit any other term or condition of the Senior
Prepetition Credit Agreement or any other Prepetition Loan Document or any
related documents;

 

(d)           impose upon any Specified Senior Lender or any Lender or any
affiliate thereof, any obligation, express or implied, to consent to any waiver,
amendment or modification of the Senior Prepetition Credit Agreement or other
Prepetition Loan Document or any related documents, including, without
limitation, any further extension of any Commitment or any commitment under any
related documents;

 

(e)           impose upon any Specified Senior Lender any obligation, express or
implied, to continue to forbear from exercising its rights and remedies in
accordance with Article II with respect to any Specified Event of Default after
the Forbearance Termination Date with respect to such Specified Senior Lender;
or

 

(f)            except as otherwise expressly provided in Articles I and II,
prejudice any right or remedy that any Specified Senior Lender or Lender or any
affiliate thereof, may now have or may in the future have under the Senior
Prepetition Credit Agreement or under or in connection with the other
Prepetition Loan Documents or any instrument or

 

10

--------------------------------------------------------------------------------


 

agreement referred to therein or any related documents including, without
limitation, any right or remedy resulting from any Default or Event of Default
or any “event of default” (however styled).

 

Section 5.2.  Limitation on Forbearance Extension.  None of the Lenders or the
Administrative Agent shall have any obligation to extend the Forbearance Period,
or enter into any other waiver, forbearance or amendment, and the Lenders’ and
the Administrative Agent’s agreement to permit any such extension, or enter into
any other waiver, forbearance or amendment shall be subject to the sole
discretion of the Majority Lenders (or, if required by Senior Prepetition Credit
Agreement, the Majority Facility Lenders, or each “affected” Lender or, in every
other case, each Lender required thereby).  Any agreement by any Lender or the
Administrative Agent to extend the Forbearance Period, if any, or enter into any
other waiver, forbearance or amendment, must be set forth in writing and signed
by a duly authorized signatory of the Administrative Agent and the Majority
Lenders (or, if required by the Senior Prepetition Credit Agreement, the
Majority Facility Lenders, or each “affected” Lender or, in every other case,
each Lender required thereby).  Each Loan Party acknowledges that the Lenders
and the Administrative Agent have not made any assurances concerning any
possibility of an extension of the Forbearance Period or the entering into of
any waiver, forbearance or amendment.

 

Section 5.3.  Limitation on Extensions of Credit.  Each Loan Party acknowledges
and agrees that no additional Advances or other financial accommodation under
the Senior Prepetition Credit Agreement shall be made by the Lenders (including
the Issuing Banks) to any Loan Party nor shall any Issuing Bank be obligated in
respect of any renewal, extension or amendment of Letters of Credit; provided
that the aggregate face amount of the Letters of Credit shall not increase after
giving effect to such renewal, extension or amendment to the extent any Issuing
Bank agrees to any such renewal, extension or amendment. In addition, prior to
the Forbearance Termination Date, no Borrower shall request, or seek to enforce,
the funding of any Advances by any Defaulting Lender or any successor or
assignee thereof.

 

Section 5.4.  Survival.  The provisions of this Article V shall survive the
Forbearance Termination Date with respect to each Specified Senior Lender until
the termination of the Prepetition Loan Documents and the payment in full of all
obligations of the Loan Parties under or in respect of the Senior Prepetition
Credit Agreement and the other Prepetition Loan Documents and all other amounts
owing thereunder.

 

Section 5.5.  Enforcement Actions after the Forbearance Termination Date.  Each
Loan Party acknowledges and agrees that, on the Forbearance Termination Date, if
any Specified Event of Default has occurred and is continuing at such time, the
Administrative Agent and the Lenders shall be entitled to immediately take
Enforcement Actions under the Senior Prepetition Credit Agreement, the other
Prepetition Loan Documents, applicable law and in equity, all without further
notice or demand, in respect of the Specified Events of Default, or any other
Event of Default, then existing.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI

 


AGREEMENTS

 

To induce the Specified Senior Lenders to enter into this Agreement, the
Borrowers, the other Loan Parties and the Lenders agree as follows:

 

Section 6.1.  Financial Advisor.  The Administrative Agent or the Steering
Committee shall, on behalf of the Lenders, have the right to continue to retain
or to cause its counsel to continue to retain for its benefit a restructuring or
financial advisor to assist with the coordination and consummation of a
potential amendment to or restructuring of the Senior Prepetition Credit
Agreement, and the U.S. Borrower shall be liable for all costs and expenses
incurred by the Administrative Agent or the Steering Committee, as applicable,
with respect to such restructuring or financial advisor.  In connection with
such retention, the U.S. Borrower shall maintain in full force and effect the
previously executed engagement-related agreement with such restructuring or
financial advisor, which includes an agreement by the U.S. Borrower to be
directly responsible for the fees of such restructuring or other financial
advisor, to pay such fees promptly upon being invoiced therefor and to use its
commercially reasonable efforts to cooperate, and to cause its own advisors and
its Subsidiaries to cooperate with such restructuring or other financial advisor
in the performance of its duties as an advisor in accordance with such
engagement-related agreement.

 

Section 6.2.  Minimum Liquidity.  The Canadian Borrower shall not at any time
permit (a) cash and Cash Equivalents held in a Perfected Account to be less than
$1,500,000 or (b) average cash and Cash Equivalents held in a Perfected Account
for five consecutive Business Days to be less than $2,000,000.

 

Section 6.3.  Financial Reporting Information.

 

The U.S. Borrower shall deliver to the Administrative Agent, the Steering
Committee and the Canadian Lenders copies of all information required to be
delivered under Section 5.03 (Financial Reporting Requirements) of the DIP
Credit Agreement; provided that, at any time prior to the Forbearance
Termination Date when the DIP Credit Agreement is not in effect, the U.S.
Borrower shall continue to deliver to the Administrative Agent and the Steering
Committee, on Thursday (or the immediately succeeding Business Day if Thursday
is not a Business Day) of each week, (a) a 13-week cash flow forecast in the
form of such forecast delivered to the Steering Committee under the terms of the
Third Temporary Waiver Agreement or another form reasonably satisfactory to the
Steering Committee (the “13-Week Cash Flow Forecast”), (b) a reconciliation of
the cash balances of the U.S. Borrower and its Subsidiaries between the amount
shown on the U.S. Borrower’s general ledger for the prior week and the amount
maintained on deposit for such week by the U.S. Borrower and its Subsidiaries
with banks, (c) a variance report (i) showing on a line item basis the
percentage and dollar variance of actual cash disbursements and revenues and
cash receipts for the prior week from the amounts set forth for such week in the
most recent 13-Week Cash Flow Forecast and (ii) containing explanations of
material variances from such 13-Week Cash Flow Forecast, (d) a certificate, in a
form satisfactory to the Steering Committee, of a Responsible Officer of the
U.S. Borrower as to the calculation of Liquidity for the prior week and
attaching forth such calculations and (e) the

 

12

--------------------------------------------------------------------------------


 

weekly flash information provided to the U.S. Borrower’s Board of Directors for
such week.  Each delivery of the 13-Week Cash Flow Forecast shall be deemed to
be a representation by the U.S. Borrower that such 13-Week Cash Flow Forecast
has been prepared based upon good faith estimates and assumptions that the U.S.
Borrower believes were reasonable at the time made (it being understood and
agreed that such 13-Week Cash Flow Forecast is not to be viewed as fact and that
actual results during the period or periods covered thereby may differ from such
projected results).

 

Section 6.4.  Weekly Updates

 

If requested by the Administrative Agent or the Steering Committee, any or all
of the Specified Senior Lenders shall have the right to receive an update (via
meeting or conference call with the U.S. Borrower’s senior management and/or its
advisors) on the weekly information provided to the Board of Directors, the
ongoing financial performance, operations and liquidity of the U.S. Borrower and
its Subsidiaries and the progress toward a proposal for an amendment to or
restructuring of the Obligations under the Senior Prepetition Credit Agreement
and the Senior Subordinated Notes, provided that this right shall be exercised
by the Specified Senior Lenders simultaneously with, and on the same dates,
times and other terms in which the Administrative Agent shall exercise such
right pursuant to the last sentence of Section 5.01(f) of the DIP Credit
Agreement.

 

Section 6.5.  FAS 159.  Notwithstanding any other provision contained herein or
in any other Prepetition Loan Document, all terms of an accounting or financial
nature used herein or in any other Prepetition Loan Document shall be construed,
and all computations of amounts and ratios referred to herein or in any other
Prepetition Loan Document shall be made at all times hereafter, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of  any Loan Party or any Subsidiary
of any Loan Party at “fair value”, as defined therein.

 

Section 6.6.  Conversion of Advances.  Notwithstanding anything to the contrary
in the Prepetition Loan Documents, from and after the Effective Date, (a) if, on
any date, the per annum interest rate applicable to Base Rate Advances is lower
than the per annum interest rate applicable to Eurodollar Rate Advances
requested on such date and having an Interest Period of one month, such Base
Rate Advances shall, on the third Business Day following such date, be converted
into Eurodollar Rate Advances having an Interest Period of one month, and
(b) subject to clause (a) above, on the last day of the then existing Interest
Period therefor each Eurodollar Rate Advance will, at the option of the Canadian
Borrower either continue as a Eurodollar Rate Advance having an Interest Period
of one month or Convert to a Base Rate Advance, and (c) the obligation of the
Lenders to Convert or continue Advances into Eurodollar Rate Advances having an
Interest Period of longer than one month shall be suspended.

 

Section 6.7.  Notice of Payment of Interest on Senior Subordinated Notes.

 

The U.S. Borrower shall provide the Administrative Agent with at least five
(5) Business Days prior written notice (a “Senior Subordinated Notes Payment
Notice”) of its intention to make the Senior Subordinated Notes Interest
Payment.

 

13

--------------------------------------------------------------------------------


 


SECTION 6.8.  SENIOR SUBORDINATED NOTES FORBEARANCE; MOST FAVORED NATION
PROTECTION.


 


(A)          NO PROPERTY HAS BEEN PAID OR WILL BE PAYABLE TO THE HOLDERS OF THE
SENIOR SUBORDINATED NOTES IN CONNECTION WITH ANY AMENDMENTS, WAIVERS OR
FORBEARANCES (OR ANY EXTENSION THEREOF) CURRENTLY OR HEREINAFTER IN EXISTENCE.


 


(B)           IF THE TERMS OF ANY AMENDMENT, WAIVER OR FORBEARANCE IMPOSES ANY
MORE ONEROUS RESTRICTION OR COVENANT ON  THE U.S. BORROWER OR ANY OF ITS
SUBSIDIARIES UNDER OR IN RESPECT OF THE SENIOR SUBORDINATED NOTES (EACH AN
“ADDITIONAL RESTRICTION”) THEN:


 

(I)            THE U.S. BORROWER SHALL, AND WILL CAUSE EACH OF THE OTHER LOAN
PARTIES TO, ENTER INTO SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY
REQUIRE IN ORDER TO MODIFY THE TERMS OF THIS AGREEMENT AND EACH OTHER
PREPETITION LOAN DOCUMENT IN ORDER TO GIVE EFFECT TO AN OBLIGATION ON THE PART
OF THE U.S. BORROWER OR SUCH OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY
SUCH ADDITIONAL RESTRICTION; AND

 

(ii)           from and with effect from the date of imposition of such
Additional Restriction, automatically and without the need for any further
action by or on the part of the Administrative Agent, any Lender or any Loan
Party and notwithstanding the occurrence of any Event of Default under
Section 7.01 of the Senior Prepetition Credit Agreement with respect to any Loan
Party, the U.S. Borrower or the applicable Loan Party shall be obliged to comply
with the terms of such Additional Restriction as if it had been duly
incorporated as an obligation in the Prepetition Loan Documents.

 

Section 6.9.  Amendment to Credit Agreement.  The Senior Prepetition Credit
Agreement is hereby amended by deleting the term “Base Rate” set forth in
Section 1.01 thereof, and inserting the following definition in its place:

 


“BASE RATE” MEANS, FOR ANY DAY, A RATE PER ANNUM EQUAL TO THE GREATEST OF
(A) THE PRIME RATE IN EFFECT ON SUCH DAY, (B) THE FEDERAL FUNDS EFFECTIVE RATE
IN EFFECT ON SUCH DAY PLUS ½ OF 1% AND (C) THE EURODOLLAR RATE FOR A EURODOLLAR
RATE ADVANCE DENOMINATED IN U.S. DOLLARS WITH A ONE-MONTH INTEREST PERIOD
COMMENCING ON SUCH DAY PLUS 1.0%. FOR PURPOSES OF CLAUSE (C) OF THIS DEFINITION,
THE EURODOLLAR RATE SHALL BE DETERMINED USING THE EURODOLLAR RATE AS OTHERWISE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE DEFINITION OF
EURODOLLAR RATE, EXCEPT THAT (X) IF A GIVEN DAY IS A BUSINESS DAY, SUCH
DETERMINATION SHALL BE MADE ON SUCH DAY (RATHER THAN ON THE SECOND BUSINESS DAY
PRIOR TO THE FIRST DAY OF AN INTEREST PERIOD) OR (Y) IF A GIVEN DAY IS NOT A
BUSINESS DAY, THE EURODOLLAR RATE FOR SUCH DAY SHALL BE THE RATE DETERMINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO PRECEDING CLAUSE (X) FOR THE MOST RECENT
BUSINESS DAY PRECEDING SUCH DAY; PROVIDED THAT THE DETERMINATION OF THE
EURODOLLAR RATE SHALL DISREGARD (A) THE ROUNDING REQUIREMENT SET FORTH IN THE
DEFINITION OF EURODOLLAR RATE AND (B) THE LAST SENTENCE OF SUCH DEFINITION.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII

 


MISCELLANEOUS


 

Section 7.1.  Representations and Warranties.  In order to induce the Lenders to
enter into this Agreement, the Borrowers and the other Loan Parties hereby
represent and warrant to the Lenders that:

 

(a)           This Agreement has been duly authorized by all necessary action of
such entity, duly executed and delivered by such entity and constitutes a legal,
valid and binding obligation of the Borrowers and each Loan Party, as
applicable, enforceable against each such entity respectively in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and

 

(b)           All of the representations and warranties of each Loan Party
contained in the Senior Prepetition Credit Agreement or the other Prepetition
Loan Documents are true and correct in all material respects on the Effective
Date (except with respect to or as may be affected by the Specified Event of
Defaults, with the same effect as though such representations and warranties had
been made on and as of the Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date)).

 

Section 7.2.  Consent of Loan Parties. Each of the Loan Parties hereby consents
to this Agreement.  Each of the parties hereto agrees that this Agreement shall
constitute a Prepetition Loan Document. Furthermore, the Canadian Borrower, by
its execution hereof, acknowledges that its Affiliates have entered into, and
consents to the terms of, the DIP Loan Documents and the facility provided
thereunder.

 

Section 7.3.  Release.  In further consideration of the execution by the
Administrative Agent and by each of the Lenders that are (or become party to)
this Agreement (the “Lender Parties”), of this Agreement, each Borrower for
itself and on behalf of its successors, assigns, Subsidiaries and Affiliates
(the “Releasing Parties”), hereby forever releases the Administrative Agent and
the Lender Parties (other than any Defaulting Lender) and their successors,
assigns, parents, Subsidiaries, Affiliates, officers, employees, directors,
agents and attorneys (collectively, the “Released Parties”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent, that any Releasing
Party may have against the Released Parties that arise from or relate to any
actions which the Released Parties may have taken or omitted to take prior to
the date hereof, in each case with respect to, arising out of, or related to the
Obligations (including the Outstanding Indebtedness), any Collateral, the Senior
Prepetition Credit Agreement, any other Prepetition Loan Document and any third
parties liable in whole or in part for the Obligations (including the
Outstanding Indebtedness) (the “Released Matters”). Each Releasing Party
acknowledges that the agreements in this Section 7.3 are intended to be in full
satisfaction of all or any alleged injuries or damages

 

15

--------------------------------------------------------------------------------


 

arising in connection with the Released Matters and constitute a complete waiver
of any right of setoff or recoupment, counterclaim or defense of any nature
whatsoever which arose prior to the Effective Date to payment or performance of
the Obligations (including the Outstanding Indebtedness).  Each Releasing Party
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts, or acts or omissions of the Released Parties
which on the date hereof would be the basis of a claim by the Releasing Parties
against the Released Parties which is not released hereby.  Each Releasing Party
represents and warrants that it has not purported to transfer, assign, pledge or
otherwise convey any of its right, title or interest in any Released Matter to
any other person or entity and that the foregoing constitutes a full and
complete release of all Released Matters.  The Releasing Parties have granted
this release freely, and voluntarily and without duress.

 

Section 7.4.  Section Headings.  Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

 

Section 7.5.  Counterparts.  This Agreement may be executed by one or more of
the parties hereto by portable document format or facsimile or in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

Section 7.6.  Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

Section 7.7.  Jurisdiction.  Each party hereby irrevocably consents to the
non-exclusive personal jurisdiction of the courts of the state of New York
located in the County of New York and of the United States District Court for
the Southern District of New York located in the borough of Manhattan in any
action to enforce, interpret or construe any provision of this Agreement.

 

Section 7.8.  Waiver of Jury Trial.  The Loan Parties hereby waive their right
to a jury trial with respect to any action or claim arising out of any dispute
in connection with this Agreement, any rights or obligations hereunder, or the
performance of such rights and obligations.  Except as prohibited by law, the
Loan Parties hereby waive any right they may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  The Loan Parties (a) certify that no representative, agent or
attorney of any Specified Senior Lender has represented, expressly or otherwise,
that such Specified Senior Lender would not, in the event of litigation, seek to
enforce this Agreement or any related document and (b) acknowledges that each
Specified Senior Lender has been induced to enter into this Agreement by, among
other things, the acknowledgments, release and representations of the Loan
Parties contained herein.

 

Section 7.9.  No Limitation on Obligations and Rights under Applicable Law.  All
obligations of each Loan Party and all rights of the Specified Senior Lenders
that are expressed herein shall be in addition to and not in limitation of those
provided by applicable law.

 

16

--------------------------------------------------------------------------------


 

Section 7.10.  Integration.  This Agreement, the Senior Prepetition Credit
Agreement, and the other Prepetition Loan Documents represent the agreement of
the Loan Parties party thereto and the Specified Senior Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Specified Senior Lender relative to subject
matter hereof not expressly set forth or referred to herein or therein.

 

Section 7.11.  Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

Section 7.12.  Survival.  The provisions of this Article VII (except for the
second sentence of Section 7.13) shall survive the Forbearance Termination Date
with respect to each Specified Senior Lender until the termination of the
Prepetition Loan Documents and the payment in full of all obligations of the
Loan Parties under or in respect of the Senior Prepetition Credit Agreement and
the other Prepetition Loan Documents and all other amounts owing thereunder.

 

Section 7.13.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.  Each of the undersigned Specified Senior Lenders hereby
agrees that it shall cause any Assignee (as defined in the Senior Prepetition
Credit Agreement) to which an assignment is made prior to the Forbearance
Termination Date with respect to any such Specified Senior Lender to complete,
sign and deliver to the U.S. Borrower and the Canadian Borrower a joinder
agreement substantially in the form set forth in Annex I hereto.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President — General Counsel

 

 

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Assistant Secretary

 

Signature Page to Fourth Amendment and Canadian Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

 

ACCURIDE DISTRIBUTING, LLC

 

 

ACCURIDE EMI, LLC

 

 

AOT INC.

 

 

ERIE LAND HOLDING, INC.

 

 

BOSTROM HOLDINGS, INC.

 

 

BOSTROM SEATING, INC.

 

 

BOSTROM SPECIALTY SEATING, INC.

 

 

BRILLION IRON WORKS, INC.

 

 

FABCO AUTOMOTIVE CORPORATION

 

 

GUNITE CORPORATION

 

 

IMPERIAL GROUP HOLDING CORP. - 1

 

 

IMPERIAL GROUP HOLDING CORP. - 2

 

 

JAII MANAGEMENT COMPANY

 

 

TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.

 

 

TRUCK COMPONENTS INC.,

 

 

each as a Loan Party

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

 

Name: Stephen A. Martin

 

 

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

 

 

 

ACCURIDE ERIE L.P.,

 

 

as a Loan Party

 

 

 

 

 

By:

AKW GENERAL PARTNER L.L.C.,

 

 

 

as General Partner

 

 

 

 

 

 

 

By:

ACCURIDE CORPORATION,

 

 

 

 

 

as Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

 

 

 

Name: Stephen A. Martin

 

 

 

 

 

 

Title: Vice President — General Counsel

 

Signature Page to Fourth Amendment and Canadian Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

 

ACCURIDE HENDERSON LIMITED LIABILITY COMPANY

 

 

AKW GENERAL PARTNER L.L.C.,

 

 

each as a Loan Party

 

 

 

 

 

By:

ACCURIDE CORPORATION,

 

 

 

as Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

 

Name: Stephen A. Martin

 

 

 

 

Title: Vice President — General Counsel

 

 

 

 

 

 

 

IMPERIAL GROUP, L.P.,

 

 

as a Loan Party

 

 

 

 

 

By:

IMPERIAL GROUP HOLDING

 

 

 

CORP. - 1, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

 

Name: Stephen A. Martin

 

 

 

 

Title: Secretary

 

Signature Page to Fourth Amendment and Canadian Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT AND CANADIAN FORBEARANCE AGREEMENT

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

,

 

 

as a Specified Senior Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated as of the date first written above

 

 

 

 

 

 

Holdings:

 

 

Type of Loan:

 

 

Principal Amount:

 

 

 

Signature Page to Fourth Amendment and Canadian Forbearance Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

FOURTH AMENDMENT AND CANADIAN FORBEARANCE AGREEMENT

 

SPECIFIED SENIOR LENDERS

 

--------------------------------------------------------------------------------


 

ANNEX I

FORM OF JOINDER TO FOURTH AMENDMENT AND CANADIAN FORBEARANCE AGREEMENT

 

The undersigned, [                                                      ], (the
“New Specified Lender”):

 

1.             agrees to all of the provisions of the Fourth Amendment and
Canadian Forbearance Agreement (as renewed, extended, amended, or restated from
time to time, the “Canadian Forbearance Agreement”) dated as of October 8, 2009,
among ACCURIDE CORPORATION, a Delaware corporation (the “U.S. Borrower”),
ACCURIDE CANADA INC., a corporation organized and existing under the law of the
Province of Ontario (the “Canadian Borrower”, and, together with the U.S.
Borrower, the “Borrowers”), the Subsidiary Guarantors (defined therein, and
together with the Borrowers, the “Loan Parties”) and the Specified Senior
Lenders (defined therein) relating to the Senior Prepetition Credit Agreement
(as defined therein);

 

2.             effective on the date hereof, becomes a party to the Canadian
Forbearance Agreement, as an additional Specified Senior Lender, with the same
effect as if the undersigned were an original signatory to the Canadian
Forbearance Agreement;

 

Terms defined in the Canadian Forbearance Agreement shall have such defined
meanings when used herein.

 

Date: [                    ]

 

--------------------------------------------------------------------------------


 

By its acceptance hereof, the undersigned New Specified Senior Lender hereby
ratifies and confirms its obligations under the Canadian Forbearance Agreement,
as supplemented hereby.

 

 

 

 

[                                          ],

 

 

 

as New Specified Senior Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Holdings:

 

 

Type of Loan:

 

 

Principal Amount:

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

 

 

ACCURIDE CORPORATION,

 

 

on behalf of the Loan Parties

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Joinder to Fourth Amendment and Canadian Forbearance Agreement

 

2

--------------------------------------------------------------------------------